Case 2:20-cv-11841-TGB-RSW ECF No. 19, PageID.243 Filed 03/31/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


ANTHONY GLENN ALEXANDER,                          2:20-CV-11841-TGB-RSW


                  Plaintiff,


      vs.


CHRISTIE PALMER, ET AL.,


                  Defendants.

                                JUDGMENT

     In accordance with the Opinion and Order issued on this date, it is ORDERED

AND ADJUDGED that Defendant’s Motion to Dismiss (ECF No. 7) is GRANTED.

The case is DISMISSED WITH PREJUDICE.

     Dated at Detroit, Michigan: March 31, 2021

                                          DAVID J. WEAVER
                                          CLERK OF THE COURT

                                          s/A. Chubb
                                          Case Manager and Deputy Clerk


APPROVED:
s/Terrence G. Berg
HON. TERRENCE G. BERG
UNITED STATES DISTRICT JUDGE
